 In the MatterofCAMERONMANUFACTURINGCORPORAT?ON, EMPLOYERandUNITEDELECTRICAL,RADIO AND MACHINEWORKERS OFAMERICA,C. I.0.,PETITIONERCase No. 6-R-1488-DecidedJanuary20, 19117Mr. Bird C. Carson,of Emporium, Pa., for the Employer.llessrs.Dion RobertaandKennethWheaton,of Emporium, Pa.,for the Petitioner.Mr. David C. Buchalter,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petitiondulyfiled, hearing in this case was held at Em-porium,Pennsylvania,on September 25, 1946, before Joseph Lepie,hearing officer.At the hearing the Employer moved to dismiss thepetition.The hearing officer referred this motion to the Board forruling thereon.For reasons stated below, the motion is herebydenied.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERCameron Manufacturing Corporation, a Pennsylvania corporation,operates plants in various parts of the Commonwealth of Pennsyl-vania, including a plant at Emporium, which is solely involved inthis proceeding.The Employerengagesat this plant in the manu-facture of manicure and pedicure instruments, and parts for radios,airplanes and electrical equipment.During the period from Sep-tember 1, 1945, to August 31, 1946, the Employer purchased for useat this plant, raw materials valued at approximately $100,000, of72N.L R.B,No 37.203 204DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich in excess of 10 percent represented shipments to it from pointsoutside the Commonwealth of Pennsylvania. During the same period,the Employer manufactured finished products valued in excess of$100,000, of which in excess of 50 percent represented shipments topoints outside the Commonwealth.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.111.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner, the current contractual bargaining representativeof the Employer's rank and file production and maintenance employees at its Emporium, Pennsylvania, plant, seeks to represent theEmployer's watchmen at this plant in a separate unit.The record discloses that there are three full-time watchmen onduty at the plant; one works a shift from 8 a. in. to 4 p. m.; anotherfrom 4 p. n1. to midnight; and the third from midnight to 8 a. in.They are neither armed, uniformed, nor deputized.Their duties con-sist of making the rounds of the premises to protect the Employer'sproperty against fire, theft and trespass, of sweeping the plant prop-erty, of washing plant windows, and of firing the boilers during thewinter months.While they do not have authority to make arrests,they are required to evict trespassers from the premises.They alsohave the monitorial function of reporting to their supervisor, the plantsuperintendent, or to the assistant manager of the plant, infractionsby other employees of the Employer's rules.The Employer has taken no position with respect to the specific com-position of the unit sought. It does, however, urge the dismissal ofthe petition on the following grounds: (1) the watchmen are repre-J CAMERON MANUFACTURING CORPORATION205sentatives of management and cannot therefore constitute an appro-priate unit, (2) the Petitioner is estoppel from seeking to representthe watchmen because these employees are specifically excluded fromthe unit of production and maintenance employees covered by thePetitioner's current contract, and (3) the Petitioner may not repre-sent the watchmen because it is the present bargaining representativeof its production and maintenance employees.We find no merit in the Employer's position.As to the first groundurged, we have heretofore held in numerous cases involving employeeswith similar duties as these watchmen that they are not identified withmanagement, and in any event are "employees" within the meaning ofthe Act.'As to the contention that the contract bars an election atthis time because it specifically excludes watchmen from its coverage,we have frequently said that the mere exclusion of such employees,without other reference thereto in the contract, does not constitute anundertaking on the part of the contracting union that it will not, forthe term of its contract, admit watchmen into membership or otherwiseseek to represent them in an appropriate unit apart from the produc-tion and maintenance employees.2With respect to the Employer'sfinal contention, it is clear that in theMonsanto Chemical Companycase ,3 a majority of the Board reaffirmed prior unanimous holdings'that the benefits of the Act should not be denied to guards where theyseek to be represented for collective bargaining purposes by the samelabor organization which represents the employees over whom theirmonitorial functions are exercised, provided a separate unit is estab-lished.5The principles enunciated in that case are equally applicableto the watchmen herein who have some monitorial duties.We findthat the Employer's watchmen may function together for collectivebargaining purposes.There remains for consideration one further question with respectto the composition of the unit. The record discloses that the Employerfinds it necessary to supplement its watchman force on Saturdays andSundays during the winter months so that the necessary heat may bemaintained, and has in the past utilized the services of an employeewho is regularly classified as a maintenance employee. It is, however,clear that this employee lacks a sufficient community of interest with'Matter of Allis-Chalmers Manufacturing Company, La Porte Works,67 N. L R B1208,Matter of Cudahy Packing Company, 67 NL It B 150'Matter of Florence Stove Company, Inc,67 N L R B 146, and cases cited therein.CfMatter of Briggs Indiana Corporation,63 N L R B 1270'71N L R B 11.4Matter of Seeger-Sunbeam Corporation,Evansville Division,69N L.R B 985,Matter of Solar Manufacturing Company,65 N. L R B. 1366 and cases cited therein.5SeeMatter ofG cC AAircraft, Inc, 71 NL R B 767.i 206DECISIONSOF NATIONALLABOR RELATIONS BOARDthe watchmen to be included in the same unit with them.For evenduring those periods when he works part-time as a watchman, he spendsthe major portion of his time working as a helper to other craftsmen.Moreover, it appears that he has been covered by the existing contractbetween the Employer and the Petitioner.We shall therefore excludehim from the unit hereinafter found appropriate.,Accordingly, we find that all watchmen at the Emporium, Pennsyl-vania, plant of the Employer, excluding the maintenance employeewho serves as a part-time watchman and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Cameron Manufacturing Cor-poration, Emporium, Pennsylvania, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction under the direction and supervisionof the Regional Director for the Sixth Region, acting in this matteras agent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rules andRegulations-Series 4, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employ-ees in the armed forces of the United States i ho present themselvesin person at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated before the date of the election, to determine whether or notthey desire to be represented by United Electrical, Radio and MachineWorkers of America, C. I. 0., for the purposes of collective bargaining.MR. JAMES J. REYNOLDS, JR., took no part in the consideration ofthe above Decision and Direction of Election.